DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and Species X in the reply filed on 4/13/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/2020 and 10/5/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (US 2016/0317800).
Regarding claims 1 and 9-11, Barker discloses a lead introducer as seen in figures 3 and 11. The lead introducer includes an integrated sheath/needle comprising a splittable sheath 350 having a length and a proximal end region and configured to split along the length of the splittable sheath into a first portion and a second portion, the splittable sheath defining a sheath lumen 355 (see figure 7A-7C and par. 0072 and 0097-0100). A needle 330 has a length and a proximal end region, the needle defining an open channel 604 extending along the length of the needle, wherein the needle extends through the sheath lumen of the splittable sheath (figures 3-6B and par. 0078, 0084). A hub 360 is coupled to the proximal end regions of the splittable sheath and the needle (see figure 11C and 11D) and configured to split into a first portion 351 and a second portion 353, the hub defining a port and a hub lumen extending from the port an in communication with the open channel, where in the needle is permanently attached to the first portion of the hub via retention feature 357 as well as openings 345 (par. 0111-0112). This arrangement is considered a “permanent attachment” as the user can choose to never detach the outer needle from the splittable member. Whether something is “permanently attached” is an intended use, as clearly any attachment could be broken if enough force were applied. The applicant’s current claims and original specification go into no detail of the actual structure of the “permanent attachment” therefore the attachment structure of Barker is considered to meet the BRI of permanently attached, since the outer needle could remain attached to the first portion of splittable member indefinitely after the hub has been split, if so desired by a user.
Regarding claim 2, the hub includes two tabs 351 and 353 such that the hub is configured to split using the two tabs (figures 7A-7C and par. 0098-0099).
Regarding claim 3, as seen in figures 11A-11D, the hub includes a small-bore connector that forms a portion of the port and hub lumen and connects to the outer needle 340.
Regarding claims 4 and 7, the needle defines a slot through which a lead 602 can be released laterally (figures 6A-6C).
Regarding claims 5 and 6, a needle stylet 370 with a body 372 and a handle 380 is configured for insertion into the open channel of the needle (Figure 3 and par. 0073).
Regarding claim 8, the stylet is shown having a cylindrical body and by definition is used for stiffening, such that the “stiffening portion” of the stylet extends along the entirety of the cylindrical body.
Regarding claim 12, Barker discloses a stimulation lead with a plurality of electrdoes 134 at a distal end and terminals 210 at a proximal end with wires connecting the electrodes and terminals, such that the lead is insertable through the port of the hub, into the hub lumen and the open channel (par. 0013, 0054, 0055, figures 1, 2 and 6).
Regarding claim 13, Barker discloses a control module with a housing, an electronic subassembly, a connector, a connector housing and a plurality of connector contacts (figure 2A and par. 0014, 0050, 0058).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric D. Bertram/Primary Examiner, Art Unit 3792